MERIT DECISION WITHOUT OPINIONOn respondents' motion to dismiss. Motion denied. Sua sponte, cause dismissed as to mandamus actions against respondents Mayor Andrew Ginther and Judge Stephanie Mingo and as to prohibition and procedendo actions against Judge Mingo. Relator's motions to correct caption and for leave to file amended affidavit granted. Relator's motion to determine conflict of interest among respondents denied.Alternative writ as to mandamus action against respondent City Attorney Zach Klein granted. The following briefing schedule is set for the presentation of evidence and filing of briefs pursuant to S.Ct. Prac.R. 12.05: The parties shall file any evidence they intend to present within 20 days, relator shall file a brief within 10 days after the filing of the evidence, respondent shall file a brief within 20 days after the filing of relator's brief, and relator may file a reply brief within 7 days after the filing of respondent's brief.